DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 13-24 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being rejected under Gershenfeld et al. (hereinafter “Gershenfeld”) – US 5,914,610.

Per claim 13, Gershenfeld teaches a method for operating a sensor system having at least three sensor elements that can be attached on the surf ace of machines or components, the sensor elements having electrodes for forming electrical fields between electrodes having different electrical potentials, the electrical fields changing upon approach and/or upon contact of a body or an object, the electrodes acting as transmit electrodes and/or as receive electrodes, and the sensor elements being controlled successively by a control device in a determined temporal or positional sequence (Three electrodes are variously employed as transmitting and receiving electrodes to sense a characteristic of a mass.  A processor is configured to sequentially control the electrodes such that each of the three electrodes is employed as a transmitting electrode and the remaining electrodes are employed as receiving electrodes (Figs. 1A, 4A-4E; col. 4, lines 28-42; col. 6, lines 60-66; col. 7, lines 58-61; col. 11, line 30 – col. 12, line 7)), the method comprising: one of:
forming simultaneously at least two electrical fields between a first sensor element, acting as a transmit electrode, and two second sensor elements acting as receive electrodes; or forming simultaneously the at least formed electrical fields two first sensor elements acting as transmit electrodes, and a second sensor element acting as a receive electrode (A first electrode is connected to an AC source to become a transmitting electrode whereas the remaining two electrodes act as receiving electrodes (col. 11, line 30 – col. 12, line 7)).

Per claim 14, Gershenfeld teaches the method as recited in claim 13, wherein all sensor elements not acting as a transmit electrode are simultaneously switched as to act as a receive electrode (The electrodes that are not the transmitting electrode are simultaneously switched to act as a receiving electrode (col. 11, line 30 – col. 12, line 7)).

Per claim 15, Gershenfeld teaches the method as recited in claim 13, wherein at least two of the sensor elements situated immediately adjacent to one another are switched to act as a transmit electrode in temporal succession, and the respective sensor element of the at least two of the sensor elements previously acting as a transmit electrode is switched to act as a receive electrode (In the three electrode system, two adjacent electrodes are configured to act as a transmitting electrode in temporal succession.  In one configuration, a first electrode is the transmitting electrode and a second electrode is a receiving electrode whereas in a subsequent configuration, the first electrode is a receiving electrode and the second electrode is the transmitting electrode (Figs. 1A, 4A-4D; col. 11, line 30 – col. 12, line 7)).

Per claim 16, Gershenfeld teaches the method as recited in claim 13, further comprising: comparing, using an algorithm, measurement signals from electrical fields situated spatially close to one another with measurement signals of electrical fields situated spatially far from one another, using an algorithm (The measurement pattern produced by a mass in the vicinity of the three electrodes is used to determine a characteristic of the mass (Figs. 4A-4E; col. 10, lines 12-19)).

Per claim 17, Gershenfeld teaches the method as recited in claim 13, wherein at least one of: (i) a plurality of the sensor elements acting as receive electrodes are electrically connected together, and (ii) a plurality of the sensor elements acting as a transmit electrode are electrically connected together (The plurality of electrodes acting as receiving electrodes are electrically connected together (Fig. 1A)).

Per claim 18, Gershenfeld teaches the method as recited in claim 13, wherein, in a first step, an electrical field formed between two sensor elements is produced by operating a first sensor element as a transmit electrode and a second sensor element as a receive electrode, and, in a second step, the electrical field is produced by operating the second sensor element as a transmit electrode and the first sensor element as a receive electrode (In the three electrode system, two adjacent electrodes are configured to act as a transmitting electrode in temporal succession.  In one configuration, a first electrode is the transmitting electrode and a second electrode is a receiving electrode whereas in a subsequent configuration, the first electrode is a receiving electrode and the second electrode is the transmitting electrode (Figs. 1A, 4A-4D; col. 11, line 30 – col. 12, line 7)).

Per claim 19, Gershenfeld teaches the method as recited in claim 13, wherein, some electrical fields are formed simultaneously and other electrical fields are formed in temporal succession (A processor is configured to sequentially control the electrodes such that each of the three electrodes is employed as a transmitting electrode and the remaining electrodes are employed as receiving electrodes.  Therefore, electric fields are formed simultaneously during a configuration where a first electrode is the transmitting electrode.  Additionally, electric fields are formed in temporal succession when a second electrode is controlled to be the transmitting electrode (Figs. 1A, 4A-4E; col. 4, lines 28-42; col. 6, lines 60-66; col. 7, lines 58-61; col. 11, line 30 – col. 12, line 7)),

Per claim 20, Gershenfeld teaches the method as recited in claim 13, wherein the sensor elements acting as a transmit electrode are operated with different frequencies (The transmitting electrode can be operated at various frequencies (col. 8, lines 50-60)).

Per claim 21, Gershenfeld teaches the method as recited in claim 20, wherein at least one of the sensor elements is switched to act as a receive electrode, and the at least one sensor element acting as a receive electrode is designed to distinguish the different frequencies using filters (The receiving electrodes are electrically coupled to filters to process the various frequencies (Fig. 1A; col. 8, lines 50-60)).

Per claim 22, Gershenfeld teaches a sensor element having a single electrode for forming a part of an electrical field, the single electrode being capable of being connected to a different electrical potential in such a way that the single electrode can act as a receive electrode and can act as a transmit electrode (Three electrodes are variously employed as transmitting and receiving electrodes to sense a characteristic of a mass.  A processor is configured to sequentially control the electrodes such that each of the three electrodes is employed as a transmitting electrode and the remaining electrodes are employed as receiving electrodes.  A first electrode is connected to an AC source to become a transmitting electrode whereas the remaining two electrodes act as receiving electrodes (Figs. 1A, 4A-4E; col. 4, lines 28-42; col. 6, lines 60-66; col. 7, lines 58-61; col. 11, line 30 – col. 12, line 7)).

Per claim 23, Gershenfeld teaches a sensor system including a plurality of sensor elements, each of the sensor elements having a single electrode for forming a part of an electrical field, the single electrode being capable of being connected to a different electrical potential in such a way that the single electrode can act as a receive electrode and can act as a transmit electrode, the sensor elements being capable of being controlled by a common control device via a bus system (Three electrodes are variously employed as transmitting and receiving electrodes to sense a characteristic of a mass.  A processor is configured to sequentially control the electrodes such that each of the three electrodes is employed as a transmitting electrode and the remaining electrodes are employed as receiving electrodes.  A first electrode is connected to an AC source to become a transmitting electrode whereas the remaining two electrodes act as receiving electrodes (Figs. 1A, 4A-4E; col. 4, lines 28-42; col. 6, lines 60-66; col. 7, lines 58-61; col. 11, line 30 – col. 12, line 7)).

Per claim 24, Gershenfeld teaches the sensor system as recited in claim 23, wherein the sensor system is part of a machine controlling for recognizing an approach of objects or bodies (Three electrodes are variously employed as transmitting and receiving electrodes to sense a characteristic of a mass (Figs. 1A, 4A-4E; col. 4, lines 28-42; col. 6, lines 60-66; col. 7, lines 58-61; col. 11, line 30 – col. 12, line 7)).
Claim Objections
6.	Claim 13 is objected to due to the following informality.  It appears that the phrase “forming simultaneously the at least formed electrical fields two first sensor elements acting as transmit electrodes, and a second sensor element acting as a receive electrode” should be revised to “forming simultaneously the at least formed electrical fields by two first sensor elements acting as transmit electrodes, and a second sensor element acting as a receive electrode.”

Pertinent Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hwang et al. – US 2018/0116545.  This document discloses a plurality of electrodes 10 wherein a multiplexer 10’ is configured to select two of the plurality of electrodes 10 as driving electrodes and two of the plurality of electrodes 10 as sensing electrodes (Fig. 6; ¶93-95).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAS A SANGHERA/Examiner, Art Unit 2852